Citation Nr: 0520194	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  94-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic aggravation 
of muscle damage to the right calf.

2.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for an ear, nose, and throat disorder.

3.  Entitlement to an effective date earlier than June 14, 
1996, for the award of service connection for generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the RO.

In May 1999, the veteran testified before one of the 
undersigned Veterans Law Judges (VLJs).  The testimony 
concerned issues (1) and (2) as noted on the first page of 
this document.

In January 2004, the veteran testified before another of the 
undersigned VLJs.  The testimony concerned all three issues 
on appeal.  A transcription of that hearing could not be 
obtained, and in January 2005 the veteran again testified 
regarding all three issues before the same VLJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA letter of record dated in January 2004 did not 
inform the veteran of the evidence he needed to supply and 
what VA would do in order to assist him with his claim for an 
earlier effective date for the award of service connection 
for generalized anxiety disorder under Quartuccio, supra.

With respect to veteran's claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for an ear, nose, and throat disorder, the Board notes that 
the report of the April 1995 VA examination included a 
recommendation that a CT scan of the veteran's sinuses be 
conducted as part of a proper evaluation of the veteran's 
claim.  It does not appear that such a study was conducted.  
The Board believes that a current examination, to include a 
CT scan, should be conducted in order to properly evaluate 
the veteran's claim.

The veteran also contends that marching and physical exercise 
during service aggravated a preexisting right leg disability.  
His enlistment examination in January 1953 noted "scar firm 
well healed extensive anterior aspect right leg."  The 
veteran's report of medical history noted "right leg cut in 
auto accident- 11 yrs old."  A February 1953 examination 
noted "broad 12 inch right scar leg."  In March 1953, the 
veteran complained that his right leg hurt when marching.  
Examination revealed the extensive anterior leg scar.  The 
diagnostic impression was that of sensory change of skin due 
to scarring.  There was no limitation of motion of the knee 
joint, and the examiner stated that the veteran had no 
serious orthopedic disturbance; he merely had muscular 
weakness of the leg due to the previous injury.  X- ray 
studies were entirely negative.  The veteran was prescribed 
progressive resistive exercises.

In December 1953, the veteran reported "severe bouts of 
pain" in the area of the right leg scar.  Orthopedic 
examination noted that the veteran had a bizarre reaction to 
his reported pain, and that there appeared to be 
"considerable psychogenic background" to his complaints.  
In September 1954, the veteran was noted to be "extremely 
nervous" and desired to be removed from present duty status 
due to his "old injured leg."  In April 1955, the veteran 
stated that he wanted an excuse from marching.  He reported 
that he had discomfort after marching.  The examiner opined 
that the veteran should march for the exercise to build up 
the leg.

On the service separation examination in June 1956, the 
examiner noted that the veteran had been "hospitalized for 2 
weeks after truck hit him (Jul 46) right leg was broken below 
knee, has had trouble with ramps since that time in same 
leg."  Examination of the lower extremities was reported as 
normal.  The examiner noted a "scar from right knee to ankle 
on front side.  Well healed."

A VA muscles examination was conducted in September 1998, 
however, the examiner did not have the claims folder 
available for review.  Given the in-service treatments for 
right leg complaints, and evidence of current right leg 
pathology, the Board finds it necessary to obtain a medical 
opinion as to any possible inservice aggravation; that 
opinion must be based on an examination of the veteran as 
well as review of the pertinent medical history, including 
the service medical records.  See 38 C.F.R. § 3.159(c)(4) 
(2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA are 
fully complied with and satisfied.  
Specifically, the RO should:

(a)  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an effective date earlier than 
June 14, 1996, for the award of service 
connection for generalized anxiety 
disorder.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from a 
Federal department; and

(d) Request that the veteran provide any 
evidence in his possession that pertains to 
his claim.

2.  The RO should schedule the veteran for 
an ear, nose, and throat examination to 
determine the nature and extent of any 
current nose, mouth, throat, 
symptomatology/pathology, including sore 
throat and excessive salivation.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  The 
examination report should contain detailed 
accounts of all manifestations of pathology 
found to be present.  

The examiner should review the claims 
folder, including this REMAND and the 
records of the March 1988, October 1988, 
and November 1989 VA procedures, as well as 
the April 1995 VA examination report.

The examiner is requested to provide an 
opinion addressing whether there is a 50 
percent probability or greater that any 
additional permanent disability (other than 
any intended result or "necessary 
consequence" of treatment) resulted from 
the VA ethmoidectomies in March 1988 and 
October 1988, and uvulectomy in November 
1989.  All necessary tests, including CT 
scan of the sinuses, should be conducted 
and the examiner should review the results 
of the testing prior to completion of the 
report.  The report of examination should 
include complete rationale for the 
conclusions reached.

3.  The RO should schedule the veteran for 
an examination to determine the nature and 
extent of any right leg pathology.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  The 
examination report should contain detailed 
accounts of all manifestations of pathology 
found to be present.  The examiner should 
review the claims folder, including the 
service medical records summarized above.  
The examiner is requested to provide an 
opinion addressing whether there is a 50 
percent probability or greater that right 
leg pathology, which was present prior to 
service, was aggravated during service 
(i.e., permanently increased in severity, 
as opposed to merely having flare-ups) and, 
if so, whether this was solely due to the 
natural progress of the condition.  All 
necessary tests should be conducted and the 
examiner should review the results of the 
testing prior to completion of the report.  
The report of examination should include 
complete rationale for the conclusions 
reached.

4.  The RO should then readjudicate the 
veteran's claims.  If a benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


			
	STEPHEN L. WILKINS	MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



